DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “b) carrying out steps c) to f) depending on the 
coupling signal”.  It is unclear how the carrying out of steps c) to f) depends on the coupling signal, and it is also unclear whether steps c) to f) are required to be carried out once or twice (once as part of step b and a second time as individual steps).  For examination purposes, it has been assumed that steps c) to f) are only carried out once.  Claims 2-4 and 7 inherit this deficiency.
	Claim 6 recites the limitation “b) carrying out steps c) to f)”.  It is unclear whether steps c) to f) are required to be carried out once or twice (once as part of step b and a second time as individual steps.  Step b) and the combination of steps c) to f) appear to be the same.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the German patent application publication of Aberle et al. (DE 199 54 306) in view of the US patent application publication of Lee et al. (2017/0203665).  An English translation of Aberle was provided with the Non-Final Office action dated May 25, 2022.
As to claim 1, Aberle discloses a method for operating a high-voltage on-board 
power system of a motor vehicle (see paragraph [0001], line 13) comprising:  (a) generating a coupling signal for coupling a fuel cell (8) of the motor vehicle to the on-board power system; (b) carrying out steps (c) to (f) depending on the coupling signal; (c) activating the fuel cell (8) (see paragraph [0008], lines 119-120; paragraph [0043], lines 445-454; and Figure 1, the signals from the controller to control the switches are interpreted as the coupling signal for coupling the on-board power system to a fuel cell); (d) determining a current operating voltage of the fuel cell (see paragraph [0043], lines 482-483, the no-load voltage is the current operating voltage, and is determined before the fuel cell is coupled and is therefore an open circuit voltage); (e) adjusting an operating voltage of the high-voltage on-board power system decoupled from the fuel cell (8) to the operating voltage of the fuel cell (8) (see paragraph [0036], lines 403-405; paragraph [0043], lines 487-488; and Figure 1, the DC/DC converter raises the voltage of the fuel cell intermediate circuit to the open circuit voltage of the fuel cell, and the DC/DC converter acts as an interface between the temporary power store and the fuel cell power system by adjusting the voltage of the temporary power store to that of the fuel cell power system; the fuel cell intermediate circuit is the circuitry between the DC/DC converter and the temporary power store, which is a high-voltage on-board power system); and (f) coupling the fuel cell (8) directly to the high-voltage on-board power system (see paragraph [0043], lines 489-490, if the measured open circuit voltage of the fuel cell and the voltage of the fuel cell intermediate circuit are the same, the switch (5) is also closed, and the fuel cell system changes to rated operation).  Aberle does not disclose the operating voltage of the fuel cell and/or the operating voltage of the high-voltage on-board power system being increased after coupling the fuel cell in step f).
	Lee discloses a vehicle (see Figure 1) supplied with fuel cell power (10) and a high voltage power (20), wherein a fuel cell (10) is coupled directly to a high voltage battery (20) via a switch (50,60), and the operating voltage is increased by the summation of the fuel cell power and high voltage power to increase the power needed by an inverter (120) and motor (130) (see paragraphs [0040]-[0042] and [0050]) in a normal mode.  Also, in a normal mode, the operating voltage of the fuel cell is increased to meet the needs of the motor (130).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, for the operating voltage of the fuel cell and/or the operating voltage of the high-voltage on-board power system to be increased after coupling the fuel cell, in order to provide sufficient power to the motor.
	As to claim 2, the fuel cell of Aberle (8) is coupled to the high-voltage on-board power system in step (f) by a fuel cell connection switch (5) (see paragraph [0043], lines 487-491 and Figure 1, if the measured open circuit voltage of the fuel cell 8 and the voltage of the intermediate circuit correspond, the switching contact 5 is closed as well).
	As to claim 3, the fuel cell connection switch of Aberle (5) is opened before the fuel cell is activated in step (c) (see paragraph [0043], lines 487-491, if the measured open circuit voltage of the fuel cell 8 and the voltage of the intermediate circuit correspond, the switching contact 5 is closed as well, this implies that the switching contact 5 was previously opened).
	As to claim 7, the steps (a) to (f) are carried out in the specified order in Aberle (see paragraph [0043], Aberle discloses a numbered list, wherein the steps in the list, corresponding to steps (a) to (f) of claim 1, are disclosed in the order specified in claim 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberle in view of Lee as applied to claim 1 above, and further in view of the US patent of Kanie et al. (9,502,725).
As to claim 4, Aberle in view of Lee disclose all of the claimed features, as set 
forth above, except for the operating voltage of the high-voltage on-board power system being reduced in step (e) to adjust it to the operating voltage of the fuel cell.  Kanie discloses a fuel cell system wherein the operating voltage of a high-voltage on-board power system is reduced to adjust it to the operating voltage of the fuel cell (see column 5, lines 60-66 and Figure 2, the controller 9 determines whether of not the output voltage of the fuel cell converter 3 is lower than the output voltage of battery converter 5, step S105, when the output voltage of the fuel cell converter 3 is lower than the output voltage of the battery converter 5 (YES at step S105), the controller 9 controls an increase in the output voltage of the fuel cell converter 3 to the output voltage of the battery converter 5, step S106).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Aberle to use the technique of Kanie, in order to balance out a voltage difference by reducing the higher voltage instead of raising the lower voltage.
Allowable Subject Matter
The indicated allowability of claim 5 is withdrawn in view of the newly discovered reference(s) to Lee.  Rejections based on the newly cited reference(s) follow.
Claims 8-9 allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claims 8-9 are allowed because none of the prior art of record discloses or 
suggests the high-voltage on-board power system having a control unit, which is configured to generate a coupling signal, by which the fuel cell is coupled to the high-voltage on-board power system, and/or a decoupling signal, by which the fuel cell is decoupled from the high-voltage on-board power system, and wherein the coupling signal and/or the decoupling signal trigger the adjustment of the operating voltage of the high-voltage on-board power system, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 contains allowable subject matter because none of the prior art of record 
discloses or suggests a decoupling signal generated after coupling the fuel cell, and the operating voltage of the high-voltage on-board power system adjusted to the operating voltage of the fuel cell in response to the decoupling signal, wherein the fuel cell is operated in a de-energized state after the adjustment, the fuel cell being decoupled from the high-voltage on-board power system in de-energized operation, in combination with the remaining claimed features.
Response to Arguments
Applicant’s arguments, see Remarks, page 5, filed August 12, 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 112(b) and (d), 102(a)(1), and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee.  
Applicant’s arguments, see Remarks, page 5, filed August 12, 2022, with respect to the objections to claims 2 and 11 have been fully considered and are persuasive.  The objection to claim 2 has been withdrawn.  Claim 2 has been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836